Citation Nr: 0929049	
Decision Date: 08/04/09    Archive Date: 08/07/09	

DOCKET NO.  04-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for disorders of the 
legs, knees, and ankles. 

2.  Entitlement to an increased rating for bilateral hearing 
loss, to include restoration of a previously-assigned 20 
percent evaluation, and a current evaluation in excess of 40 
percent. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
December 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003, August 2005, November 2006, and 
April 2007 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, and a 
March 2009 decision by the Appeals Management Center (AMC) in 
Washington, D.C.  

This case was previously before the Board in June 2008, at 
which time the issues of service connection for disorders of 
the legs, knees, and ankles, and increased evaluations for 
service-connected bilateral hearing loss (to include 
restoration of a previously-assigned 20 percent evaluation) 
and urethral stricture with urosepsis (to include restoration 
of a previously-assigned 60 percent evaluation) were remanded 
for additional development.  At that same time, the issue of 
entitlement to a total disability rating based upon 
individual unemployability was held in abeyance pending 
completion of the development requested in the Board's 
remand.  

Subsequent to the Board's remand, the RO, in a rating 
decision in March 2009, granted a 40 percent evaluation for 
service-connected bilateral hearing loss, effective from 
January 7, 2009, the date of a VA audiometric examination for 
compensation purposes.  In that same rating decision, the RO 
restored a 60 percent evaluation for service-connected 
urethral stricture with urosepsis, effective July 1, 2007, 
the date of a previous reduction to 30 percent for that same 
disability.  Significantly, that 60 percent evaluation 
represents the maximum schedular evaluation available for the 
Veteran's service-connected genitourinary disability.  
Moreover, the restoration of the Veteran's previously-
assigned 60 percent evaluation represents a complete grant of 
the benefits sought on appeal for the Veteran's service-
connected genitourinary disability.  Under the circumstances, 
the issue of entitlement to an increased rating for urethral 
stricture with urosepsis is no longer before the Board.  

The appeal as to the issue of entitlement to a total 
disability rating based upon individual unemployability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  Chronic disorders of the legs, knees, and ankles are not 
shown to have been present in service, or for many years 
thereafter, nor are they in any way causally related to a 
service-connected disability or disabilities, including 
residuals of fracture of the left pelvis.  

2.  Prior to a VA audiometric examination on August 14, 2006, 
the Veteran exhibited no more than Level III hearing 
impairment in his service-connected right ear, and Level VIII 
hearing impairment in his service-connected left ear.

3.  During the period from August 14, 2006 to the time of a 
VA audiometric examination on January 7, 2009, the Veteran 
exhibited no more than Level I hearing impairment in his 
right ear, and Level V hearing impairment in his left ear.  

4.  In a rating decision of April 2007, and following the 
appropriate notice, the Veteran's previous 20 percent 
evaluation for service-connected bilateral hearing loss was 
reduced to 0 percent, effective July 1, 2007.

5.  The Veteran currently exhibits no more than Level VI 
hearing impairment in his service-connected right ear, and 
Level VIII hearing impairment in his service-connected left 
ear.  



CONCLUSIONS OF LAW

1.  Chronic disorders of the legs, knees and ankles were not 
incurred in or aggravated by active military service, nor may 
osteoarthritis in any of those areas be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2  Chronic disorders of the legs, knees, and ankles, 
including osteoarthritis in any of those areas, are not in 
any way proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities, including 
residuals of fracture of the left pelvis.  

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected bilateral hearing loss prior to July 1, 
2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86(b), and Part 4, Code 6100 (2008).  

4.  During the period from July 1, 2007 to January 7, 2009, 
the criteria for restoration to a 20 percent rating have not 
been met, nor have the criteria for a compensable evaluation 
for service-connected bilateral hearing loss been met.  
38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.344, 4.85, 4.86(b), 
and Part 4, Code 6100 (2008).

5.  The criteria for a current evaluation in excess of 
40 percent for service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86(b), and Part 4, Code 6100 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that is has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
March 2007, and at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008, as well as both 
VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for chronic 
disorders of the legs, knees, and ankles.  In pertinent part, 
it is contended that the Veteran's current disabilities of 
his lower extremities are the result of a motor vehicle 
accident in service, at which time the Veteran was thrown 
from and pinned beneath a jeep, fracturing his left pelvis 
(for which service connection is currently in effect), and 
leading to a shortening of his left leg, as a result of which 
he developed a "limp," which, it is alleged, has led to his 
current problems with his legs, knees, and ankles.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United Stated 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition) in comparison to the medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  These findings as to baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic disabilities of the legs, knees, or 
ankles.  While it is true that, in August 1964, the Veteran 
was involved in a serious motor vehicle accident, resulting 
in a closed fracture of the pelvis (for which service 
connection, as noted above, is currently in effect), a 
rupture of the urinary bladder, a laceration of the frontal 
area of the skull, and a laceration of the right elbow, there 
is no indication that, at the time of that accident, the 
Veteran sustained any injury to his lower extremities, 
including the knees and ankles.  In point of fact, at the 
time of a service separation examination in December 1965, a 
clinical evaluation of the Veteran's lower extremities, 
including the feet, was entirely within normal limits, and no 
pertinent diagnoses were noted.  Significantly, at the time 
of a VA orthopedic examination in August 1966, it was noted 
that the Veteran's left lower extremity was only one-eighth 
inch shorter than his right, which was "too mild to produce 
any shift of the body to the left side or any scoliosis."  

In point of fact, the earliest clinical indication of the 
presence of any chronic disability of the legs, knees, or 
ankles is revealed by a VA fee-basis examination conducted in 
April 2005, almost 40 years following the Veteran's discharge 
from service, at which time there was noted some swelling, 
tenderness, and "trace edema" of the right ankle, in 
conjunction with radiographic evidence of plantar and 
retrocalcaneal spurring, consistent with a diagnosis of right 
ankle sprain.  Degenerative joint disease of the knees was 
similarly first noted no earlier than November 2005, once 
again approximately 40 years following the Veteran's 
discharge from service, at which time radiographic studies 
revealed the presence of mild degenerative changes in both 
the right and left knees.  Significantly, at the time of that 
examination, the Veteran denied any prior (including 
inservice) injury to, or problem with, either knee, either 
ankle, or either foot.  

Arthritis of the ankles, it should be noted, was first 
diagnosed no earlier than July 2006, once again, more than 
40 years following the Veteran's discharge from service.  
Moreover, following a VA general medical examination in 
August 2006, which examination involved a review of the 
Veteran's claims folder, as well as a complete history and 
physical examination, it was opinion of the examiner that the 
Veteran had no functional impairment as a result of his 
service-connected fracture of the pelvis with injury to the 
bilateral pubic bones, and that any degenerative joint 
disease present was "not caused" by the aforementioned 
fracture of the bilateral pubic bones.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current problems with his 
legs, knees, or ankles, first documented many years following 
service discharge, with any incident or incidents of his 
period of active military service, including his inservice 
motor vehicle accident.  Nor is there persuasive evidence 
that any current disability of the lower extremities is in 
any way proximately due to, the result of, or aggravated by 
the Veteran's service-connected residuals of fracture of the 
left pelvis.  In point of fact, the Veteran has submitted no 
evidence establishing a relationship between his service-
connected residuals of fracture of the left pelvis (for which 
only a 10 percent evaluation is currently in effect) and his 
current disabilities of the lower extremities.  

As initially noted, the Board acknowledges the Veteran's 
appellate contentions.  However, the objective competent 
evidence of record does not substantiate them.  His 
statements are of no probative value.  While the Veteran is 
competent to report the symptoms he experience, he is not 
competent to etiologically relate his current disorders to 
service or any event of service.  The Veteran's statements 
are further lessened when there is a competent medical 
opinion of record concluding that the disorders are not 
service related.

Under the circumstances, service connection for disorders of 
the legs, knees, and ankles must be denied.  The evidence 
preponderates against the claims and is not in equipoise.

Increased Rating

Turning to the issue of an increased rating for service-
connected bilateral hearing loss, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Pursuant to applicable law and regulation, evaluations of 
bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
(recognition) tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (Hertz).  The evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Code 6100 
(2008).  

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, a rating 
specialist must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa of the 
Rating Schedule, whichever results in the higher numeral.  
That numeral is then to be elevated to the next Roman 
numeral, with ear being evaluated separately.  
38 C.F.R. § 4.86(b) (2008).  

In the present case, the Veteran's claim for an increased 
rating was received in January 2002, at which time he was in 
receipt of a 20 percent evaluation for service-connected 
bilateral hearing loss.  

The Veteran was subsequently afforded a VA audiometric 
examination for compensation purposes in August 2002.  At 
that time, the Veteran complained that he could not hear or 
understand high-pitched sounds.  Also noted were problems 
understanding in background noise.  Audiometric evaluation 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     20
     25
     75
     75
Left Ear
     15
     90
      90
     80

The average pure tone decibel level on the right was 48.75 
and on the left was 68.75.  Speech recognition ability for 
Maryland CNC words was 92 percent in the Veteran's right ear, 
and 68 percent in his left ear, consistent with Level I 
hearing impairment in the right ear, and Level VI hearing 
impairment in the left ear, commensurate with a 
noncompensable evaluation.  

In a rating decision of April 2003, the RO continued the 
Veteran's prior 20 percent evaluation for service-connected 
bilateral hearing loss, essentially on the basis that, 
although the recent VA audiometric examination had shown some 
improvement in the Veteran's hearing, sustained improvement 
had not been definitely established.  

At the time of a subsequent VA fee-basis audiometric 
examination in February 2005, it was noted that the Veteran 
had worked in retail sales for 37 years without hearing 
protection.  However, the Veteran did not report any exposure 
to loud noise outside of his military service.  According to 
the Veteran, his current symptom consisted of difficulty in 
understanding speech.  Audiometric evaluation revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     30
     35
     80
     85
Left Ear
     45
   100
   100
     95

The average pure tone decibel level on the right was 57.5 and 
on the left was 85.  Speech recognition ability was 
84 percent in the Veteran's right ear, and 60 percent in his 
left ear, consistent with Level III hearing impairment in the 
Veteran's right ear, and Level VIII hearing impairment in his 
left ear, commensurate with a 20 percent evaluation.

In a rating decision of mid-August 2005, the RO continued the 
Veteran's previously-assigned 20 percent evaluation for 
service-connected bilateral hearing loss, based in large part 
on findings noted at the time of the aforementioned VA 
audiometric examination in February 2005.  

At the time of a subsequent VA audiometric examination on 
August 14, 2006, pure tone air conduction threshold levels, 
in decibels, were as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     15
     25
     70
     70
Left Ear
     15
     80
     75
     75

The average pure tone decibel level on the right was 45 and 
on the left was 61.  Speech recognition ability was 
100 percent for both the right and left ears, consistent with 
Level I hearing impairment in the Veteran's right ear, and 
Level IV hearing impairment in his left ear, commensurate 
with a noncompensable evaluation.  The pertinent diagnosis 
noted was of a severe sensorineural hearing loss in the right 
ear in the range from 3,000 to 8,000 Hertz, with a mild loss 
in the left ear at 1,500 Hertz, followed by a severe 
sensorineural loss in the range from 2,000 to 6,000 Hertz, 
and a moderate loss at 8,000 Hertz.

In a rating decision of November 2006, the RO proposed to 
reduce the Veteran's previously-assigned 20 percent 
evaluation for service-connected bilateral hearing loss to 
0 percent, based for the most part on audiometric findings 
noted at the time of the aforementioned VA audiometric 
examination on August 14, 2006.  The Veteran was notified of 
this proposed reduction in correspondence of mid-November 
2006, at which time he was advised that he could submit 
medical or other evidence to show why the reduction should 
not be made.  The Veteran was further advised that, were no 
additional evidence to be received within 60 days, his prior 
20 percent evaluation for service-connected bilateral hearing 
loss would be reduced to 0 percent, effective the first day 
of the third month following notice to him of the final 
decision reducing his benefits.  

In a rating decision of April 2007, the Veteran's prior 
20 percent evaluation for service-connected bilateral hearing 
loss was reduced to 0 percent, effective July 1, 2007, the 
first day of the third month following notice to the Veteran 
of his reduction in benefits.  

On January 7, 2009, the Veteran was afforded an additional VA 
audiometric examination, in part in an attempt to reconcile 
various inconsistencies in his previous audiometric 
evaluations.  That examination, it should be noted, involved 
a full review of the Veteran's claims folder.  Noted at the 
time was that audiometric evaluations performed on January 8, 
1996, June 14, 1996, and February 23, 1998 all revealed 
normal hearing sensitivity in the range from 250 through 2000 
Hertz, sloping to a moderately-severe sensorineural hearing 
loss in the higher frequencies, with fair word recognition 
scores in both ears.  Audiometric evaluation performed on 
August 20, 2002 showed similar high frequency sensorineural 
hearing loss, with the initial development of worsening 
thresholds at 2,000 Hertz in the left ear, though with 
excellent word recognition in the right ear, but very poor 
word recognition in the left ear.  Noted at the time was that 
the Veteran's poor word recognition might have a "nonorganic 
component" associated with it.  Reportedly, an audiometric 
evaluation performed on May 2, 2006 showed a four frequency 
pure tone average within 1 decibel on the right, with a 4-
decibel improvement on the left, in contrast with the 2002 
evaluation.  Significantly, word recognition scores had 
improved to "excellent," which is to say, 96 percent in 
both ears.  Audiometric evaluation performed on August 14, 
2006 showed that the four-frequency average had improved 
4 decibels on the right, and 8 decibels on the left, while 
word recognition scores had improved to 100 percent in both 
ears.

When questioned, the Veteran described difficulty hearing 
high-pitched speakers, and certain "toll peeps."  Audiometric 
evaluation revealed pure tone air conduction threshold 
levels, in decibels, as follows:  

Hertz
1,000
2,000
3,000
4,000
Right Ear
     25
     40
     80
     85
Left Ear
     25
     90
     95
     95

The average pure tone decibel level on the right was 58 and 
on the left was 78.  Speech recognition ability was 
64 percent for both the right and left ears.  Audiometric 
findings were consistent with Level VI hearing impairment in 
the Veteran's right ear, and Level VIII hearing impairment in 
the left ear, commensurate with a 40 percent evaluation for 
service-connected bilateral hearing loss.

In the opinion of the examiner, the Veteran exhibited a 
severe to profound sensorineural hearing loss, with poor word 
recognition ability in both ears.  Further noted was that it 
was "clear" that the Veteran's word recognition scores had 
improved significantly on previous audiometric evaluations in 
May and August 2006, while pure tone thresholds had improved 
only slightly.  Significantly, at the time of a fee-basis 
audiometric examination in August 2002, there was noted some 
possible "functional overlay" accounting for the poor word 
recognition scores in the Veteran's right ear.  According to 
the examining audiologist, that same "functional overlay" 
might be present on the current audiometric examination, 
given that, when asking the Veteran to repeat words as 
carefully and as well as he possibly could, he seemed to 
realize that, by repeating the words "poorly," he would 
garner an increased disability rating.  However, in the 
opinion of the examiner, there was no way to verify that this 
was, in fact, happening.  Accordingly, while audiometric 
testing showed a significant worsening from previous 
evaluations, the examiner was of the opinion that the 
Veteran's current audiometric evaluation did not show a 
clinically identifiable improvement since the time of his 
prior VA audiometric examination in August 2002.  

Based on the aforementioned, it is clear that, prior to the 
time of the aforementioned audiometric evaluation on August 
14, 2006, no more than a 20 percent evaluation was warranted 
for the Veteran's service-connected bilateral hearing loss.  
In point of fact, audiometric findings at the time of an 
August 2002 examination were consistent not with a 20 percent 
evaluation, but, rather, with a noncompensable evaluation for 
the Veteran's service-connected hearing loss.  The Veteran's 
20 percent evaluation was, however, continued, essentially on 
the basis that the VA audiometric examination of August 2002 
had not demonstrated the presence of sustained improvement.  
Nonetheless, in accordance with pertinent regulations 
governing the reduction of benefits, the Veteran's 20 percent 
evaluation was reduced to 0 percent effective July 1, 2007, 
based on the August 2006 examination which showed the 
Veteran's service-connected hearing loss to be noncompensably 
disabling.  Not until the time of the aforementioned VA 
audiometric examination on January 7, 2009 were audiometric 
findings such as to warrant the assignment of an increased, 
which is to say, 40 percent evaluation for the Veteran's 
service-connected hearing loss.  Moreover, there currently 
exists no evidence that the Veteran's bilateral hearing loss 
is of a severity sufficient to warrant the assignment of a 
greater than 40 percent evaluation.  

In light of the aforementioned findings, the Veteran was 
entitled to no more than a 20 percent evaluation for his 
service-connected hearing loss prior to July 1, 2007, and no 
more than a noncompensable evaluation for that same hearing 
loss during the period from July 1, 2007 to January 7, 2009.  
In like manner, and based on recent audiometric findings, the 
Veteran is entitled to no more than a current 40 percent 
evaluation for his service-connected bilateral hearing loss.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's appeal, symptomatology attributable 
to his service-connected hearing loss has been appropriately 
rated.  Moreover, the Board has given due consideration to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2008) governing 
the requirements for an extraschedular evaluation.  However, 
to date, there exists no evidence that, due exclusively to 
the Veteran's service-connected hearing loss, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby necessitating referral to the Director, VA 
Compensation & Pension Service.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA would seek 
to provide; and (3) inform the Veteran about the information 
and evidence he was expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-
Flores, supra.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2002, as well as in March and August 2005, July 2006, 
January 2007, and July 2008.  In those letters, VA informed 
the Veteran that, in order to substantiate his claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The Veteran was 
further advised that, in order to substantiate his claim for 
service connection on a secondary basis, he needed to 
demonstrate that the disability for which service connection 
was being sought was in some way proximately due to, the 
result of, or aggravated by a service-connected disability or 
disabilities.  Finally, the Veteran was advised that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability (in this 
case, hearing loss) had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, the Veteran has raised no allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for disorders of the legs, knees, and 
ankles is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss prior to July 1, 2007 is denied.

During the period from July 1, 2007 to January 7, 2009 
restoration to a 20 percent rating and entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss are denied.

A current evaluation in excess of 40 percent for service-
connected bilateral hearing loss is denied.


REMAND

In addition to the above, the Veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability.  In pertinent part, it is 
contended that the Veteran's service-connected disabilities, 
and, in particular, his service-connected urethral stricture 
with urosepsis and hearing loss, when taken in conjunction 
with his education and occupational experience, are 
sufficient to preclude his participation in any form of 
substantially gainful employment.  

In that regard, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that the 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).  

In the present case, a review of the record discloses that 
the Veteran has completed two years of college.  Reportedly, 
the Veteran has had occupational experience in the area of 
retail management, and last worked in September 2005.  The 
Veteran's service-connected disabilities consist of the 
postoperative residuals of urethral stricture with urosepsis, 
evaluated as 60 percent disabling; bilateral hearing loss, 
evaluated as 40 percent disabling; the residuals of fracture 
of the left pelvis, evaluated as 10 percent disabling; and 
tinnitus, also evaluated as 10 percent disabling.  The 
combined evaluation currently in effect for the Veteran's 
service-connected disabilities is 80 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2008).  

In the case at hand, it is clear that the Veteran does, in 
fact, meet the schedular requirements for the award of a 
total disability rating based upon individual 
unemployability.  Accordingly, the sole question remaining is 
whether the Veteran's service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  
38 C.F.R. § 4.16(b) (2008).  

In that regard, during the course of a private medical 
examination in November 2005, the Veteran indicated that he 
had been employed by Lowe's as a store manager for eight 
years, but had stopped working in September 2005 due to a 
"heart condition."  However, Social Security Disability 
records dated in January 2006 appear to indicate that the 
Veteran was disabled due to a combination of cardiomyopathy, 
and various disorders of the muscles, ligaments, and fascia.  

Significantly, following the VA general medical examination 
in August 2006, it was the opinion of the examiner that the 
Veteran did not have any service-connected disabilities which 
affected his ability to obtain and retain employment.  
However, since the time of that examination, the Veteran's 
previous 60 percent evaluation for service-connected urethral 
stricture with urosepsis has been restored.  Moreover, the 
Veteran has been awarded a 40 percent evaluation for service-
connected bilateral hearing loss.  Under the circumstances, 
the Board is of the opinion that additional development is 
necessary prior to a final determination on the issue of 
entitlement to a total disability rating based upon 
individual unemployability.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the Veteran should be informed 
of any such problem.  

2.  The Veteran should then be afforded 
an additional VA examination or 
examinations, including by appropriate 
specialists, if necessary, in order to 
more accurately determine the effect of 
the Veteran's various service-connected 
disabilities on his employability.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse effect on his claims.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the requested 
examination or examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether it is at 
least as likely as not the case that, due 
exclusively to the Veteran's service-
connected disabilities, he is precluded 
from all forms of substantially gainful 
employment consistent his education and 
occupational experience.  A complete 
rationale for the aforementioned opinion 
must be provided.  Moreover, all evidence 
and opinions must be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
the REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

3.  The RO/AMC should then readjudicate 
the Veteran's claim for a total 
disability rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


